                                                                                 1

                                                                                 2                                                                       JS-6
                                                                                 3

                                                                                 4

                                                                                 5

                                                                                 6

                                                                                 7

                                                                                 8

                                                                                 9
                                                                                                          UNITED STATES DISTRICT COURT
                                                                                10
                                                                                         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                     MEHRDAD GHADERI,                             Case No. 8:18-cv-01735-JLS-JDE
                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12
                                        501 WEST BROADWAY, SUITE 1200




                                                                                                 Plaintiff,
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13                                                STIPULATION TO DISMISS
                                                                                           v.                                     MEHRDAD GHADERI'S CLAIM
                                                 Attorneys at Law




                                                                                14                                                WITH PREJUDICE
                                                                                   GEORGE CLINTON JONES;
                                                                                15 BASTIAN TRUCKING INC.; and                     District Judge: Hon. Josephine L. Staton
                                                                                   DOES 1 to 50, inclusive,
                                                                                16                                                Trial Date: None Set
                                                                                                 Defendants.
                                                                                17                                                Final Pretrial Conference: 4/10/20

                                                                                18

                                                                                19
                                                                                           On October 29, 2019, the parties filed a Stipulation to dismiss Plaintiff
                                                                                20
                                                                                     MEHRDAD GHADERI's claims with prejudice pursuant to Federal Rule of Civil
                                                                                21
                                                                                     Procedure 41(a). The Court for good cause shown, grants the Stipulation to dismiss
                                                                                22
                                                                                     and dismisses MEHRDAD GHADERI's claims with prejudice.
                                                                                23

                                                                                24         IT IS SO ORDERED.
                                                                                25                                            JOSEPHINE L. STATON
                                                                                     Dated: October 30, 2019              _______________________________
                                                                                26
                                                                                                                                  Hon. Josephine L. Staton
                                                                                27

                                                                                28

                                                                                                                            -1-
                                                                                                  ORDER TO DISMISS MEHRDAD GHADERI'S CLAIM WITH PREJUDICE
